UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6549



EDWARD W. JEFFERSON,

                                             Plaintiff - Appellant,

         versus


OFFICER HAMILTON; SERGEANT HAM,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (CA-95-
2661-JFM)


Submitted:   August 28, 1997             Decided:   November 4, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order entering

judgment upon the jury's verdict in favor of the defendant on his

42 U.S.C. § 1983 (1994) complaint. We have reviewed the record and

find no reversible error. Appellant failed to provide a transcript

of the jury trial held on April 3 and 4, 1997. See Fed. R. App. P.
10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992). More-

over, Appellant has failed to state a substantial claim justifying

preparation of a transcript at government expense. 28 U.S.C. §

753(f) (1994). Consequently, we deny leave to proceed in forma pau-
peris and dismiss the appeal. Appellant's motion for appointment of

counsel is hereby denied. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2